UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                 No. 97-4934
MARTIN FITZGERALD WINFRED
CAVINESS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 97-4950

LAWRENCE WOODARD,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 97-4969

MICHAEL ANTION DAVIS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                               No. 98-4103

THEODORE ARTHUR SEARCY,
Defendant-Appellant.
Appeals from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Senior District Judge.
(CR-96-109-R, CR-97-20)

Submitted: June 1, 1999

Decided: June 21, 1999

Before HAMILTON, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas Marvin Blaylock, Roanoke, Virginia; Randy V. Cargill,
MAGEE, FOSTER, GOLDSTEIN & SAYERS, Roanoke, Virginia;
Anthony F. Anderson, Melissa Friedman, Roanoke, Virginia; Law-
rence J. Fine, Winston-Salem, North Carolina, for Appellants. Robert
P. Crouch, Jr., United States Attorney, Karen B. Peters, Assistant
United States Attorney, Thomas E. Booth, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants Martin Caviness, Lawrence Woodard, Michael Davis,
and Theodore Searcy were convicted of conspiracy to distribute

                    2
cocaine powder in violation of 21 U.S.C.A. § 846 (West Supp. 1999).
In their consolidated appeals, they raise several claims of error arising
from their trial and sentencing. Having reviewed the briefs and
records of the trial proceedings, we find no error. Accordingly, we
affirm.

Appellant Searcy first assigns error to the district court's denial of
his motion for acquittal pursuant to FED. R. CRIM. P. 29(a). In support
of this claim Searcy asserts that because he conspired only with a
government agent, the Government's case was insufficient as a matter
of law. Because the evidence reflects that Searcy conspired with at
least one person not a government agent, the district court did not err
in denying his motion for acquittal.

Searcy next assigns error to the decision of the district court to
admit an audiotape of a telephonic conversation between himself and
a government agent. A district court's admission of a tape recording
is reviewed for an abuse of discretion and will only be overturned if
the "foundation for admission is clearly insufficient to insure the
accuracy of the recording." United States v. Wilson, 115 F.3d 1185,
1188 (4th Cir. 1997) (quoting United States v. Capers, 61 F.3d 1100,
1106 (4th Cir. 1995)). Having reviewed the record, we are satisfied
that the accuracy of the recording was sufficiently guaranteed.

Appellants Searcy and Davis each challenge the district court's
attribution of the relevant amounts of cocaine to them for sentencing
purposes. A district court's drug quantity finding is reviewed by this
court for clear error. See United States v. Lamarr, 75 F.3d 964, 972-
73 (4th Cir. 1996). Evidence adduced at the trial sufficiently tied both
Searcy and Davis to the conspiracy and to the relevant quantities of
cocaine powder attributed to each. Accordingly, we find no error in
the district court's sentencing of either appellant.

Appellants Caviness and Woodard assign error to the district
court's denial of their motions for acquittal pursuant to FED. R. CRIM.
P. 29(a). Specifically, they assert that the Government failed to estab-
lish they were participants of the conspiracy. We disagree. The evi-
dence firmly attaches both Caviness and Woodard to a conspiracy to
purchase two kilograms of cocaine powder. Therefore, we affirm the
district court's findings with respect to these claims.

                     3
Caviness and Woodard also assign error to the district court's deci-
sion declining to grant a mistrial because of the prosecutor's reference
to the "undisputed" evidence. The Fifth Amendment commands that
we must reverse a conviction if it can be said that offending language
was "manifestly intended to be, or [is] of such character that the jury
would naturally and necessarily take it to be a comment on the failure
of the accused to testify." United States v. Anderson, 481 F.2d 685,
701 (4th Cir. 1973). Because the comments in question do not rise to
the standard set forth in Anderson, a mistrial was not warranted.

Finally, Appellant Caviness assigns error to the district court's
enhancement of his sentence for possession of a firearm during the
commission of the offense. See U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (1997). A defendant may be held liable for the posses-
sion of a firearm by a co-conspirator during the conspiracy if the pos-
session was reasonably foreseeable by the defendant. See United
States v. Kimberlin, 18 F.3d 1156, 1159-60 (4th Cir. 1994). We find
the possession was reasonably foreseeable to Caviness.

Having considered each of Appellants' claims and finding them to
be without merit, we affirm the convictions and sentences imposed by
the district court. We deny Appellants' motions to file supplemental
briefs. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the Court
and argument would not aid the decisional process.

AFFIRMED

                    4